Citation Nr: 0707822	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-37 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a skin 
disability. 
 
2.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
pneumonia (claimed as a lung disability).


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 until May 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision declining to reopen 
claims for service connection for a lung disability (also 
claimed as residuals of pneumonia) and for a skin disability.  
The veteran testified before the Board in September 2006.

In an October 2005 statement of the case, the RO reopened the 
claim for service connection for residuals of pneumonia and 
decided the issue on a  de novo basis.  But whether a 
previously denied claim should be reopened is a 
jurisdictional matter that the Board must address before 
considering the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's de novo review of this claim in 
October 2005, the Board must initially address the question 
of whether "new and material" evidence has been presented 
sufficient to reopen the claim for service connection for 
residuals of pneumonia.

Also, in May 2005, the veteran, who was unrepresented then 
and now, wrote that he wanted to speak to a representative.  
But after a follow-up RO letter in June 2005 regarding the 
option of appointing a representative, the veteran did not 
request any representation again.  Therefore, he remains 
unrepresented in this appeal.  


FINDINGS OF FACT

1.  In an unappealed June 1968 decision, the RO denied 
service connection for generalized asteatosis and for 
residuals of pneumonia.

2.  Evidence received since the RO's June 1968 decision is 
cumulative or redundant, or by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for residuals of pneumonia 
and for generalized asteatosis, now claimed as skin 
disability.  
CONCLUSIONS OF LAW

1.  A June 1968 RO decision denying service connection for 
residuals of pneumonia is final; the evidence received since 
that decision is not new and material, and the claim for 
service connection for residuals of pneumonia (now claimed as 
a lung disability) is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).

2.  A June 1968 RO decision denying service connection for 
generalized asteatosis is final; the evidence received since 
that decision is not new and material, and the claim for 
service connection for generalized asteatosis (also claimed 
as a skin disability) is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen previously and finally denied 
claims for service connection for residuals of pneumonia (now 
claimed as a lung disability) and for a skin disability.  

At the outset, the Board points out that on receipt of a 
complete or substantially complete application, VA must 
notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2006).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The RO sent correspondence in February 2004, a rating 
decision in June 2004, and a statement of the case in October 
2005.  These documents discussed specific types of evidence, 
the applicable legal requirements, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decisions.  The February 2004 letter preceded the RO's 
initial adjudication in June 2004.  Also, starting with the 
February 2004 RO letter, these documents substantially 
complied with all duties to inform the veteran of the 
evidence needed to substantiate what had been found to be 
insufficient in the prior denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the June 2004 rating decision) or even the 
final adjudication (the October 2005 statement of the case) 
is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the October 2005 supplemental 
statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), on remand, 20 Vet. 
App. 537 (2006) (discussing Board's ability to consider 
"harmless error"); see also Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information).  In addition, in March 
2006, the RO provided additional correspondence to satisfy 
the requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  

VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim.  VA has also 
examined the veteran, and the veteran testified at a hearing 
before the Board.  Thus, VA has satisfied both the notice and 
duty to assist provisions of the law.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  To establish service connection, there must 
be evidence of an etiological relationship between a current 
disability and active military service.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992) (citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992)).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
Crowe v. Brown, 7 Vet. App. 238 (1994).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Ibid.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).

The RO denied service connection for residuals of pneumonia 
and generalized asteatosis by rating decision dated in June 
1968.  The veteran did not file and appeal, and these 
determinations thus became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Claims that are the subject of final decisions can only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. § 5108.  The appellant sought to reopen the 
claims in January 2004.  The Board will thus review all of 
the evidence submitted since the final decision to determine 
whether the veteran's claims for service connection should be 
reopened and re-adjudicated on a de novo basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

"New evidence" means evidence not previously submitted to 
agency decisionmakers.  "Material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 1968 RO 
decisions denying service connection for residuals of 
pneumonia and generalized asteatosis included service medical 
records showing that one month after entering active duty, 
the veteran was hospitalized in February 1968 for symptoms 
diagnosed as upper respiratory infection with bronchitis.  He 
was discharged after several days, but that he was readmitted 
within the week for symptoms that included a productive 
cough, fever, and pleuritic chest pain.  It was noted that he 
had had pneumonia as a child.  Physical examination at that 
time revealed findings that included excessive dryness of the 
skin with scaling.  At separation in March 1968, the 
diagnosis was pneumonia, etiologic organism undetermined, 
condition improved.  

On follow-up in March 1968, it was noted that he still had 
some cough and right lower chest pain.  Physical examination 
showed dry, almost ichthyotic-appearing skin.  He was 
referred to the dermatology clinic for evaluation, where he 
essentially indicated that he had had dry skin most of his 
life in conjunction with multiple upper respiratory 
infections.  On physical examination, the assessment was 
severe, generalized asteatosis, secondary to sweat retention 
syndrome.  It was added that this was similar to severe 
ichthyosis.  The examiner commented that the condition might 
have been associated with adult-type mononucleosis, and that 
he was not acceptable for retention standards.  It was 
recommended that the veteran be separated from service for a 
condition that had existed prior to service.  

A late March 1968 clinical entry noted that the veteran was 
gradually improving physically and radiographically, but that 
he still had symptoms, including a productive cough.  It was 
noted that he had chronic dry skin and was undergoing a 
medical board in the dermatology clinic for a disability that 
had existed prior to service.  The assessment was slowly 
resolving pneumonitis.  The veteran was admitted for 
additional work-up.  

According to a May 1968 Medical Board Proceedings narrative 
summary, the veteran had had a long history of dry skin and 
lack of sweating over the major portions of his body.  The 
report also indicated that he had also had mild skin 
infections in the past, but that he denied any recurrence of 
severe symptoms.  His primary concern was reported to be 
marked pruritis with exercise.  Physical examination showed 
dry scaly skin with mild folliculitis over the major part of 
the trunk.  There was marked drying of the skin, especially 
over the arms, shoulder, waist, and thighs.  

The veteran's clinical course for treatment of pneumonia was 
recited.  It was noted that he had become asymptomatic from a 
pulmonary standpoint, but continued to tire easily.  It was 
reported that X-rays show resolution of the pulmonary 
process.  Following medical board proceedings, a 
determination was made that the veteran had defects of severe 
generalized asteatosis that existed prior to service and was 
not aggravated therein.  It was also found that he had 
pneumonia causally incident to service that did not exist 
prior to active duty.  

In June 1968, the RO denied service connection for 
generalized asteatosis on the basis that the veteran had a 
pre-service history of this condition that was not aggravated 
by service.  The RO denied service connection for residuals 
of pneumonia on the ground that it had not been found on the 
last examination, that is, at the time of separation from 
service.  

The "new evidence" received since the RO's June 1968 denial 
of the claims of service connection for pulmonary and skin 
disorders includes January 1984 treatment records from the 
Saline Memorial Hospital showing that the veteran was 
admitted for upper respiratory symptoms eventually diagnosed 
as pneumonia.  It was noted at that time that he had always 
been in good health and that he had had no serious health 
problems or operations in his life.  

The "new evidence" also includes an October 2005 VA 
respiratory examination.  The examiner set forth a detailed 
chronology of in-service treatment for pneumonia, as well as 
a self-reported history of post-service respiratory 
background and complaints.  The veteran indicated that he had 
been treated for an episode of pneumonia in the early to mid-
1970s and in the early 1980s.  On physical examination, his 
lungs were clear bilaterally, without abnormalities.  The 
extremity examination revealed normal skin color without 
edema.  A chest X-ray showed no gross abnormalities, 
infiltrates, or scarring.  Pulmonary function tests showed 
mild restriction.  The diagnosis was remote pneumonia.  The 
examiner opined that based on review of the available medical 
evidence, the veteran's current pulmonary complaints could 
not be linked to remote treatment for pneumonia as there was 
an absence of medical evidence to support the claims.  It was 
therefore found that there was no causal relationship.  

At a September 2006 hearing before the Board, the veteran 
testified that he had a skin disorder that first appeared 
around the time that he was treated for pneumonia in service.  
He said that it had not existed prior to service.  He stated 
that he continued to have dry skin after service, which he 
self-treated with over-the-counter remedies, not with any 
clinical treatment.  He stated that he had been told he had 
asteatosis.  He also stated that he had had multiple episodes 
of pneumonia after service starting around 1969 or 1970, and 
that his current residuals included frequent colds.  

While the evidence received since the June 1968 RO decision 
is new in that it was not previously of record, none of it is 
"material" to reopen the claims for service connection for 
a lung disability or for a skin disability.  The newly 
received medical evidence only indicates that the veteran was 
admitted for pneumonia in 1984, and includes statements and 
testimony of his own self-reported history of having episodic 
pneumonia, frequent colds, and a chronic skin disorder that 
began after treatment for pneumonia and skin symptoms in 
service.  However, his reported history is not competent 
evidence as to the onset of either disability at issue.  This 
is because the veteran does not have the expertise to 
diagnose or provide medical opinion as to the onset of a 
chronic disease process.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Neither private 
nor VA treatment records corroborate or support the claims 
that a skin disorder was incurred in or aggravated by service 
or that current respiratory complaints are chronic residuals 
of pneumonia during active duty.  Indeed, on VA examination 
in October 2005, the examiner found no relationship between 
current pulmonary complaints and treatment for remote 
pneumonia in service.  Moreover, the current clinical 
evidence does not reflect any treatment for a skin disorder, 
nor is there a showing of a ratable lung disability at 
present.  In the absence of evidence of a diagnosed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. at 143.  Consequently, the Board finds 
that "new and material evidence" has not been received, and 
the Board must deny reopening the claims.

The Board has also considered the veteran's testimony before 
the Board in September 2006 to determine whether he has 
referred to any potentially relevant "new and material 
evidence."  However, the veteran has write in his 
substantive appeal that records are no longer available; he 
has stated that any potentially relevant medical treatment 
records would have been destroyed within seven years after 
their creation.  Therefore, there is not even any potentially 
relevant evidence that is still available that could 
constitute "new and material evidence" for purposes of this 
appeal. 


ORDER

The application to reopen the claim for service connection 
for a skin disability (including asteatosis) is denied.

The application to reopen the claim for service connection 
for a lung disability (claimed as residuals of pneumonia) is 
denied.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


